Title: To James Madison from Caesar A. Rodney, 20 December 1801
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,Wilmington Decr. 20th. 1801.
Notwithstanding the Opposers of the Republican Administration have prevailed on our Chancellor (whose age had rendered him an easy prey) to resign, & by that means have obtained the appointment of his successor who will be our present Atty. Genl. N. Ridgely whose place will also be filled by them they have contrary to my expectation & that of our friends determined I understand to dispute the election of Governor.
Their object is, & they have the numbers in the legislature to do it, to set aside Col: Hall’s return & establish their candidate Genl. N. Mitchell as the person having a majority of legal votes, as duly elected to the office of Governor.
Rely on it they had at one period totally abandoned the idea of controverting the election, & the late determination has I am convinced been made with a general veiw & in consequence of advice from other parts.
It is our duty to consult with the government on this subject, to inform them of the course we mean to take & the measures we mean to pursue, which shall be done when fixed on.
I regard it as a spasm in the last agony of the approaching dissolution of their power. But the consequences may be such as we may all deplore.
We must inculcate in every stage of the business prudence & moderation among our Republican bretheren, but at the same time a firmness which would do credit to the band of Leonidas. With great esteem & respect I remain Dr. Sir Yours Most Sincerely
C. A. Rodney
 

   RC (DLC). Sent as enclosure in Rodney to JM, 25 Dec. 1801.


   William Killen served as Delaware chancellor from 1792 until his resignation and replacement in December 1801 by Federalist Nicholas Ridgely. Though Republicans criticized his departure before the newly elected Republican governor assumed office, Killen believed it his duty to return the chancellorship to the party that had appointed him to it (Scharf, History of Delaware, 1:547–48).


   Employing a 1798 act prohibiting aliens from voting in state elections, Federalists apparently had planned to overturn Hall’s vote in the heavily Irish districts of New Castle County and thereby reverse his narrow victory (Munroe, Federalist Delaware, p. 210; Rodney to Jefferson, 27 Dec. 1801 [DLC: Jefferson Papers]).


   Leonidas I, king of Sparta, was the leader at Thermopylae where he and his troops defended the pass, fighting to the death against a far larger Persian force.

